EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


1.    (Previously Presented) A method of managing, by an electric charging reservation management system, an electric charging reservation for an electric vehicle charging, the method comprising:
obtaining current location information from an electric vehicle terminal associated with an electric vehicle;
receiving a request for a search range for electric vehicle charging stations from the electric vehicle terminal;
determining a distance of the electric vehicle to a specific electric vehicle charging station based on the current location information of the electric vehicle, and instructing the electric vehicle to the specific vehicle charging station;
receiving one or more charging reservation guide requests from one or more electric vehicle terminals, wherein each of the one or more charging reservation guide requests includes a charging amount requested by an electric vehicle user and remaining battery power amount; and
performing a charging reservation guide procedure associated with the one or more charging reservation guide requests, based on at least one of the requested charging amount and the remaining battery power amount,
wherein in a case that two or more charging reservation guide requests are in a competition relationship for a same electric vehicle charging station, the performing includes:
determining a priority order between the two or more charging reservation guide requests, wherein the priority order is determined such that a larger requested charging amount has a higher priority; and
providing charging reservation guide information including a charging reservation sequence determined based on the priority order, to each corresponding electric vehicle terminal.

3.    (Original) The method of claim 1, wherein the performing includes:
transmitting a reservation disapproval message to a corresponding electric vehicle terminal when the requested charging amount included in each charging reservation guide request is lesser than a threshold value.
4.    (Original) The method of claim 1, wherein the performing includes:
transmitting a reservation disapproval message to a corresponding electric vehicle terminal
when the remaining battery power amount included in each charging reservation guide request is greater than a threshold value.
5.    (Previously Presented) The method of claim 1, wherein in a case that the two or more charging reservation guide requests in the competition relationship include the same requested charging amount, the performing further includes:
determining the priority order between the two or more charging reservation guide requests, based on the remaining battery power amount, wherein the priority order is determined such that a lesser remaining battery power amount has a higher priority.
6.    (Cancelled)
7.    (Original) The method of claim 5, wherein the remaining battery power amount is a battery power amount remaining at a time that a corresponding electric vehicle arrives at the same electric vehicle charging station
8.    (Previously Presented) The method of claim 5, wherein the performing includes:
obtaining electric charger state information of the same electric vehicle charging station,
from an electric charging management system;
obtaining the number of available electric chargers from the electric charger state information;
determining the charging reservation sequence between the two or more charging reservation guide requests, based on the determined priority order and the number of available electric chargers; and
providing the charging reservation guide information including the charging reservation sequence, to each corresponding electric vehicle terminal.
9.    (Original) The method of claim 8, wherein the charging reservation guide information further includes at least one of a predicted required driving time, a required charging time, and a predicted waiting time for electric charging.

11.    (Cancelled)
12.    (Previously Presented) The method of claim 1, wherein the determining includes:
determining an available start time associated with one or more electric chargers, based on the electric charger state information; and
determining whether the electric vehicle can arrive at the specific electric vehicle charging station, before the available start time of the one or more electric chargers.
13.    (Original) The method of claim 12, wherein the available start time is a time when the one or more electric chargers can be available.
14.    (Original) The method of claim 12, wherein the determining whether the electric vehicle can arrive at the specific electric vehicle charging station includes:
determining whether the electric vehicle can arrive at the specific electric vehicle charging station, based on the remaining battery power amount and the location information of the electric vehicle.
15.    (Previously Presented l) The method of claim 12, wherein:
the electric charger state information includes charging schedule information; and the charging reservation guide information includes at least one of the available start time, a predicted required driving time, and a predicted waiting time for an electric charging.
16.    (Previously Presented) The method of claim 1, further comprising:
providing reservation alarm information for the electric vehicle charging,
wherein the providing reservation alarm information includes:
determining whether a remaining battery power amount of an electric vehicle is lesser than a threshold value;
determining one or more electric vehicle charging stations reachable by the electric vehicle when the remaining battery power amount of the electric vehicle is lesser than the threshold value; and
providing electric charging alarm information to a corresponding electric vehicle terminal.
17.    (Cancelled)
18.    (Original) The method of claim 16, wherein the determining one or more electric vehicle charging stations includes:

19.    (Original) The method of claim 16, further comprising:
obtaining electric charger state information associated with the reachable one or more electric vehicle charging stations, wherein the electric charger state information is employed for creation of the electric charging alarm information.
20.    (Original) The method of claim 16, wherein the electric charging alarm information include at least one of a predicted required driving time, and a predicted waiting time for electric charging.
21.    (Cancelled) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ELIZA A LAM/Primary Examiner, Art Unit 3686